Citation Nr: 1802338	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1962 to September 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction currently resides with the RO in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service aboard United States Navy ships during the Vietnam era did not include service in the inland waterways of the Republic of Vietnam.  

2.  The evidence of record does not otherwise show direct exposure to herbicide agents such as Agent Orange during the time of the Veteran's active service.  

3.  The evidence of record does not document an etiological relationship between the Veteran's prostate cancer and active service.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1111, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Although the Veteran contended in a May 2015 letter that he never received a development letter from the RO dated October 2014, the RO ultimately provided the Veteran a copy of the letter, the Veteran stated he received it, and the resulting request of information is a part of the record before the Board, and thus provided a cure for any defect in VA's duty to notify or to assist.  Thus, there is no prejudice to the Veteran in deciding the underlying claim.  

II.  Service Connection 

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for prostate cancer.  

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, VA regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no such record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records (STRs) do not show an injury, event, or treatment related to prostate cancer during active service.  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Post-service, the Veteran's medical evidence of record shows a diagnosis of, and treatment for, prostate cancer during the appellate period.  Thus, the Veteran has met the first requirement for service connection.  

After service, the Veteran's prostate cancer was diagnosed in 2014, about 48 years after the Veteran's separation from service, which is well beyond the one-year presumptive period for cancer as a chronic disease under 38 C.F.R. § 3.307 (a) and 38 C.F.R. § 3.309 (a).  On the basis of the evidence of record, there is no competent or credible evidence either contemporaneous with or after service that cancer was noted during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303 (b) do not apply.  

The Veteran has contended that he was exposed to Agent Orange by way of serving on a Navy ship in the waters offshore of the Republic of Vietnam.  The principle of the presumption of service connection based on exposure to herbicide agents fulfills the second and third service connection requirements to show an injury in service and a nexus between that injury and the current disability.  Based on the competent evidence of record, the Veteran's naval service does not qualify him for the presumption of service connection based on exposure to herbicide agents.  

The Veteran's Form DD-214 and other personnel records show that he served in the United States Navy from September 1962 to September 1966, during the presumptive time period for herbicide agent exposure in the Vietnam era which ranges from January 9, 1962 to May 7, 1975.  Therefore, this Veteran's case rests not on whether he served during the applicable period, but rather whether he served "in the Republic of Vietnam" for the purposes of 38 C.F.R. § 3.307 (a)(6)(iii)(2017).  

A veteran must set foot within the land borders of Vietnam, to include the inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  The Veteran does not assert, and the evidence does not show, that the Veteran was present on the land territory of the Republic of Vietnam during his active service in the Navy.  The Veteran submitted a service record memorandum dated November 17, 1965 issued by direction of the commander of the USS DeHaven stating that the Veteran had completed a sea tour in the "Viet Nam Combat Zone during all or part of the period from 4 July 1965 to 4 November 1965" entitling him to the Vietnam Service medal.  The Board notes that the award of the Vietnam Service Medal for United States Navy sailors may be awarded for service aboard a naval vessel directly supporting naval operations in the "adjacent water areas in which U.S. ships are operating, patrolling, or providing direct support of operations."  See SECNAVINST 1650.1H, Navy and Marine Corps Awards Manual, Chapter 8, Section 3, Paragraph 831.7 (2006). 

In contrast, VA has interpreted its language in 38 C.F.R. § 3.307, referring to "service in the waters offshore" of the Republic of Vietnam to include inland waterways ("brown water") but not ocean waters ("blue water").  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Veteran's representative in the December 2017 brief to the Board argues that the Board should consider VA's definition of inland waterways as equivalent to the areas where the Veteran's ship was anchored or sailed because those waters "are very similar to shallow water harbors."  The Board cannot ignore what has been identified as official VA policy that being in waters outside the delineated line of the Mekong Delta, or anchored near the coastline in open ocean water, does not constitute inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  See VA Manual M-21-1, IV.ii.1.H.2a.  The Veteran's representative also asserts in the December 2017 brief that the recent case opinion in Gray highlights the Board's freedom from adhering to the M21-1 manual definitions of inland waterways, and urges the Board to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Gray v. Secretary of Veterans Affairs, nos. 2016-1782 (decided November 16, 2017).   The Board agrees that under 38 C.F.R. § 19.5 it is not required to adhere to the M21-1 manual guidelines, however, under § 19.5 it is still "...bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs."  However, beyond the dismissal by the Federal Circuit Court of Appeals in Gray for lack of jurisdiction, the decision of the Federal Circuit in Haas is binding on the Veterans Court and on VA, including the Board.  See Haas, supra.   

The Veteran submitted copies of the deck logs from the USS DeHaven, on which he served during the Vietnam era.  The USS DeHaven is listed on the Agent Orange registry of ships.  See VA Manual M-21-1, IV.ii.1.H.2a, reference "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated Jan. 2, 2018."  However, for a Veteran to utilize ship service for Agent Orange presumption, the deck logs must also show that the Veteran was aboard the ship on dates when it sailed into inland waterways.  The Board finds that, based on the deck logs obtained by the RO and submitted by the Veteran, and the Agent Orange ship list, the Veteran was not present aboard the ship on the dates that the ship ventured into waters which are considered inland waterways, namely up the Saigon and Mekong rivers.  

The Veteran's naval service personnel records show that he was assigned to the USS DeHaven on October 19, 1963 and transferred from the ship on May 25, 1966.  The memorandum referenced earlier by direction of the commander of the ship noted that the Veteran served aboard the USS DeHaven while it sailed in the Vietnam combat zone from July 4, 1965 to November 4, 1965.  The deck logs from the years in question show that the USS DeHaven operated on the Mekong River on September 1, 1963, and the Saigon River in March 1967, both of which are time periods outside of the Veteran's recorded service on the ship.  The deck logs for the intervening time periods show that the ship was in the Philippines, Japan, and areas near the Vietnamese coast, but did not operate on inland waterways of the Republic of Vietnam as defined by VA regulations, e.g., on August 22, 1965, the ship was anchored to a sand bottom off the coast of South Vietnam in 5 fathoms of water.  The nautical coordinates within the deck logs indicate positions outside areas considered as "inland waterways" within VA regulations, e.g. along the Vietnamese coastline, near, but not within, the mouth of the Mekong River or Ray River.  A February 2015 memorandum from the Joint Services Records Research Center (JSRRC) summarized the movements of the ship based on the deck logs and, along with information gathered from the Veteran's STRs and personnel records, concluded that exposure to Agent Orange could not be conceded as the evidence did not show the Veteran went ashore in Vietnam, or was on a ship operating on the inland waterways.  

Alternatively, the Veteran has contended that he was exposed to herbicide agents when planes flew over the ship and dripped Agent Orange or other herbicide agents onto the deck of the ship.  Notwithstanding the foregoing presumption provisions, which arose out of the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumed exposure is not the sole method by which an applicant may show causation, and thereby establish service connection.  However, in this case, the Veteran has not provided affirmative evidence that he, by way of his service on the USS DeHaven, or any other ship, was exposed directly to herbicide agents as a result of planes flying overhead.  The February 2015 memorandum from JSRRC noted that based on the deck logs, STRs, and personnel records, the evidence did not support that the Veteran had been exposed to Agent Orange via airplanes dripping it on his ship.  

The Veteran has not been afforded a VA medical examination, although the medical records of evidence show that he has been diagnosed with prostate cancer, one of the presumptive diseases for herbicide exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  VA regulations provide that a medical examination or medical opinion is necessary if the medical evidence "[c]ontains competent lay or medical evidence of a current diagnosed disability; establishes that the Veteran suffered an event, injury, or disease in service, or has a disease...listed in § 3.309... manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption..." See 38 C.F.R. § 3.159(c)(4).  Here, although the Veteran's records show he has a qualifying current disability, the Veteran's records do not show qualifying service in the Republic of Vietnam, or an event, injury, or disease in service.  Consequently, the evidence of record does not support that a VA examination is required.  

The Board notes the contention of the Veteran, and related submitted articles suggesting that contaminants, e.g., herbicides such as Agent Orange, were washed out to sea and then taken into the fresh water supply of ships stationed in the "blue" waters off the coast of Vietnam.  These are generalized statements and not case specific to the Veteran; there is no supporting scientific or medical evidence demonstrating that such a factual scenario led to the Veteran's in-service exposure to herbicidal agents.  Additionally, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, Board agrees that prostate cancer is designated as a disease which can occur as a result of exposure to herbicide agents such as Agent Orange, however the competent evidence of record does not show that the Veteran was so exposed.  

The Board has not overlooked the Veteran's argument that the VA health system has designated him as a priority 6 Veteran for healthcare based on his service in Vietnam and "exposure to Agent Orange" as outlined in the May 2013 letter from the Health Eligibility Center in Atlanta, Georgia.  Based on the correspondence contained in the Veteran's electronic claims file, it appears that the Veteran was added to Priority Group 6 based on the letter from his ship's commander indicating service at sea in the Vietnam combat zone in 1965.  The Board places no weight on the May 2013 Health Center letter because the Director based the designation of the Veteran as "herbicide-exposed" on active duty naval service without a further determination on whether the Veteran was present in the inland waterways of the Republic of Vietnam.  

There is a rebuttable presumption of entitlement to service connection for certain listed diseases diagnosed (to a degree of disability of 10 percent or more) at any time after service, which are attributable to Agent Orange exposure for veterans who served in the Republic of Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The presumptive diseases include prostate cancer.  38 C.F.R. § 3.309(e).  In this case, however, the presumptions afforded under 38 C.F.R. §§ 3.307 and 3.309 do not apply, as the Veteran's service record does not show, and he has not contended that he stepped foot on land in Vietnam.  The Veteran's service record shows he served aboard a ship that operated in the waters offshore of the coast of the Republic of Vietnam, but the ship's logs do not show that during the Veteran's active service it operated in what is currently defined by VA regulations as "inland waterways" or other waters which trigger the presumption of service connection for herbicide agents.  Additionally, the competent evidence of record does not show that the Veteran, by way of serving on a ship, was exposed to herbicide agents dripping from airplanes flying overhead.  

Accordingly, the weight of the competent evidence of record is against finding that the Veteran's prostate cancer is related to active service, or eligible for presumption of service-connection, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for prostate cancer is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


